     Case 3:21-cr-00256-S Document 19 Filed 09/01/21              Page 1 of 1 PageID 36



                          United States District Court
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

UNITED STATES OF AMERICA                        §
                                                §
v.                                              §    CRIMINAL ACTION NO. 3:21-CR-0256-S
                                                §
BENJAMIN DO (1)                                 §

         ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
      UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry of a
Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation Concerning
Plea of Guilty of the United States Magistrate Judge, and no objections thereto having been filed
within 14 days of service in accordance with 28 U.S.C. § 636(b)(l), the undersigned District Judge
is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the Plea
of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the
plea of guilty, and BENJAMIN DO (1) is hereby adjudged guilty of 18 U.S.C. § 2252A(a)(l),
Transporting and Shipping Child Pornography. Sentence will be imposed in accordance with
the Court's Scheduling Order.

       This matter shall be set for hearing before the United States Magistrate Judge who set the
conditions of release for determination of whether it has been clearly shown that there are
exceptional circumstances under 18 U.S.C. § 3145(c) why the Defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the
Defendant is likely to flee or pose a danger to any other person or the community if released under
§ 3142(b) or (c).

        SO ORDERED.




                                                      ~~
        SIGNED September 1, 2021.



                                                     !UREN GREN SCHOLER
                                                     UNITED STATES DISTRICT JUDGE
